Citation Nr: 1314143	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  09-27 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include  posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to October 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in relevant part, denied the benefits sought on appeal.

The Veteran testified at a hearing before the undersigned in April 2012.  A transcript of that hearing is of record.

In July 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The case has now been returned to the Board for appellate disposition. 

The Veteran's Virtual VA paperless claims file has also been reviewed in preparing this decision and remand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has been diagnosed with PTSD (and associated depressive disorder and anxiety disorder) that has been medically attributed to a verified stressor he experienced during his active military service.





CONCLUSION OF LAW

PTSD (and associated depressive disorder and anxiety disorder) was incurred in the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Here, the Board is granting the claim on appeal.  Thus, there is no prejudice to the Veteran and no further discussion of the VCAA is required.

II.  Service Connection

To establish service connection, the record must contain: (1) evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for PTSD, in particular, requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (2012); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

The evidence necessary to establish the occurrence of a stressor during the military service to support a claim for PTSD will vary depending on whether the veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence establishes that the veteran was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressors are consistent with the circumstances, conditions, or hardships of the veteran's service), the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

Where the claimed stressor is not related to combat, however, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Such corroborating evidence cannot consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

However, during the pendency of this appeal, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  Here, the Veteran's stressors are not related to "fear of hostile military or terrorist activity."  Thus, the new regulation is not applicable to the claim.     

As noted above, the first element of service connection requires medical evidence of a current disorder.  As for whether the Veteran has a mental disorder that meets the DSM-IV criteria, the record contains favorable and unfavorable medical evidence.  The Board must therefore weigh the credibility and probative value of these opinions.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  At the November 2010 VA examination, the Veteran was diagnosed with PTSD, under the DSM-IV criteria, by a VA clinical psychologist.  At the December 2012 VA examination, the examiner found that the Veteran did not have any disorder, much less PTSD, that conformed with the DSM-IV criteria.  VA treatment records dated from 2009 to 2013 are replete with diagnoses of anxiety disorder, depressive disorder, and PTSD to describe the Veteran's symptoms.  The diagnoses often varied, with the Veteran being diagnosed with PTSD, and then another disorder, and then back to a diagnosis of PTSD suggesting a somewhat complicated clinical picture.  [The record even contains at one point a June 2009 VA treatment record showing a diagnosis of anxiety disorder likely secondary to tinnitus (service connection is in effect for tinnitus)].  The Board is not persuaded that the Veteran is not diagnosed with any mental disorder as found by the 2012 VA examiner given the substantial amount of medical evidence showing otherwise.  In January 2013, a VA treatment record shows the Veteran's treating psychiatrist Dr. G.M. again provided an Axis I diagnosis of chronic PTSD and depression.  The Board finds that the weight of the evidence shows the Veteran has a diagnosis of PTSD (and associated depressive disorder and anxiety disorder) in accordance with DSM-IV.  The first element of 38 C.F.R. § 3.304(f), medical evidence diagnosing PTSD, has therefore been met.

With regard to the question of whether the Veteran served in combat with the enemy, the Board has considered his military personnel and medical records and the Veteran's own statements.  The Veteran's DD-214 Form reflects that he served on active duty with the U.S. Air Force from November 1953 to October 1957, and that he received no combat citations.  His STRs reveal no combat wounds.  His Military Occupational Specialty (MOS) was Airplane Mechanic.  Moreover, the Veteran neither contends that he engaged in combat nor contends that his stressors are combat related.  Thus, the evidence of record does not establish that the Veteran was engaged in combat in connection with his MOS.  The Board therefore finds that, based on all the evidence, the Veteran did not engage in combat during his active duty. 

Since the Veteran did not engage in combat with the enemy, his lay testimony alone is not enough to establish the occurrence of an alleged stressor.  Mere allegations are insufficient to establish service stressors for PTSD; instead, official service records or other credible supporting evidence must corroborate stressors.  See Cohen, 10 Vet. App. at 138-50; Zarycki, 6 Vet. App. at 98; 38 C.F.R. § 3.304(f).

Regarding his PTSD stressor(s), the Veteran contends that he incurred PTSD as the result of three separate traumatic events that took place during his active military service.  First, he contends that in approximately January or February 1955, he was present when a fellow airman was killed in an accident while working on the instrument panel of an F-86.  Specifically, the belt of the airman's coveralls got caught on the ejection seat handle, releasing the seat ejection mechanism and launching the airman and the seat into the beams of the roof above.  The airman was killed in the accident.  His body was severely battered, and described as being "like jelly" after coming back down to the concrete floor.  Second, the Veteran contends that in September or October 1955, he witnessed a pilot flying a new F-100 that experienced either a "flame out" or power failure on takeoff.  The pilot ejected from the aircraft but did not have enough altitude for his parachute to open.  The Veteran was called on to respond to the scene where the airman was found lying dead in a field, still inside the ejection seat.  Finally, the Veteran contends that his roommate, J. R., when not given a flight assignment, was killed in an automobile accident on his way back to base from an excursion into town.  The Veteran testified during his Board hearing that he did not remember the names of the two fellow airmen that were killed in the respective incidents involving an ejection seat accident and an F-100 jet crash. 

Regarding the Veteran's third PTSD stressor involving his roommate and an automobile accident, the AMC found, in an October 2012 memorandum, that this stressor was corroborated by the evidence of record.  Specifically, in July 2012, the AMC requested the Joint Service Records Research Center (JSRRC) to verify whether anyone by the name of J.R. was killed in an automobile accident while returning to Foster Air Force Base sometime between November 1955 and April 1956.  JSRRC provided the following response: "We researched the available U.S. Air Force (USAF) Casualty data and available 1956 historical data submitted by the 450th Fighter Day Group (FDG), the higher headquarters for the 450th Fighter Squadron (FS), stationed at Foster Air Force Base (AFB), Victoria, Texas.  The data reported that on October 1, 1955, an Airman First Class (AIC) J.M.R., who was assigned to the 450th FDS, was killed in an automobile accident.  The data did not report on the location of the accident."  Thus, the Veteran's third PTSD stressor has been verified.  

Regarding the third element of service connection of a link, established by medical evidence, between the Veteran's current symptoms and his confirmed in-service stressor, the Veteran was afforded a VA PTSD examination in November 2010.  At the examination, the Veteran described his stressor event as a 1955 accident involving actual or threatened serious injury or death to others.  During the examination, the examiner noted that the Veteran was anxious and that he experienced "bizarre delusions."  He noted the following PTSD symptoms: recurrent and intrusive distressing recollections of a traumatic event, including images, thoughts, or perceptions; recurrent distressing dreams of the event; feelings of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outbursts of anger; and, difficulty concentrating.  The examiner determined that the Veteran met the stressor criteria for PTSD as prescribed by the American Psychiatric Association: DSM-IV.  He diagnosed the Veteran with PTSD and described his stressor as consisting of an accident involving actual or threatened serious injury or death to another person.  Specifically, he noted that the Veteran witnessed a man dying.  The foregoing described event suggests the PTSD was linked to the first two claimed stressors, which are unverified.  A review of the VA treatment records, however, shows that the Veteran described all three claimed stressor events to his treating physicians who diagnosed him with PTSD.  See, e.g., January 2011 VA treatment record ("Patient's logs indicate about 2-3 nightmares per week.  These are almost always the same three traumatic events which he witnessed during his time in the military."); July 2012 VA treatment record ("Although he continues to have nightmares about 3 traumatic events he experienced, he does not avoid these memories and is not bothered by them.  He is only bothered by the nightmares because once he wakes up . . . he has difficulty falling back asleep."); January 2013 VA treatment record (noting that the Veteran had "some nightmares of plane crashes and ejection of pilot and of his buddy who got killed.").  Thus, the Veteran's PTSD has been shown to be caused at least in part by a verified stressor (roommate dying in a motor vehicle accident) by his treating VA physicians.  

Accordingly, the Board finds that the Veteran is diagnosed with PTSD (and associated depressive disorder and anxiety disorder) consistent with the DSM-IV, that credible supporting evidence exists that one of his claimed in-service stressors occurred, and that there is medical evidence linking his current PTSD symptomatology to his confirmed in-service stressor.  Service connection for PTSD (and associated depressive disorder and anxiety disorder) therefore is warranted.  Also, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Veteran's specific contention is that he suffers chronic mental disability from in-service stressful events.  The chronic mental disability resulting from the in-service stressful events has been clinically identified.  As the Board finds that service connection is warranted for PTSD (and associated depressive disorder and anxiety disorder), a full grant of the benefit sought on appeal has been awarded.


ORDER

The claim for service connection for PTSD (and associated depressive disorder and anxiety disorder) is granted.



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


